               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Darrell Lee Goss, #305517,            )     C/A No.: 1:20-118-MGL-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )
 United States of America, United      )
 States District Judge Bruce Howe      )                ORDER
 Hendricks, and United States          )
 Magistrate Judge Mary Gordon          )
 Baker,                                )
                                       )
                   Defendants.         )
                                       )

      This is a civil action filed by a state prisoner. Therefore, in the event
that a limitations issue arises, Plaintiff shall have the benefit of the holding
in Houston v. Lack, 487 U.S. 266 (1988) (prisoner’s pleading was filed at the
moment of delivery to prison authorities for forwarding to District Court).
Under Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), pretrial proceedings in this
action have been referred to the assigned United States Magistrate Judge.

TO THE CLERK OF COURT:

      The Clerk of Court is directed not to issue the summons at this time.


      IT IS SO ORDERED.



March 10, 2020                             Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge
